DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).  
It’s noted that a petition was filed on 7/19/21 but was not granted.  See the decision mailed on 8/19/21.  Therefore, the color drawing are herein objected to, and unless a petition is granted the specification should be updated to remove the paragraph from the brief description of drawings regarding color drawings.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 is dependent upon itself, claim 2.  The Examiner understands this to be a typo and, until corrected, will treat claim 2 as though it is dependent upon claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the polarized images" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "applying facial image recognition algorithms to polarization images" in line 6.  There is insufficient antecedent basis for the “polarization images” limitation in the claim.

Claims 2-10 are rejected by the virtue of their dependency upon rejected claim 1 above.
 
	Claim 11 discloses “A system…comprising: a polarimeter configured to record…; the system configured to record, with the polarimeter…the system further configured to correct…; and to compute”.  The claim appears to define a system as comprising one element, a polarimeter, but then goes on to state that the system itself is configured to perform certain functions (i.e. record, correct, etc.) “with the polarimeter”.  Is the limitation “the system configured to…” meant to invoke 112(f) via a generic placeholder, since no other hardware is present, or if it is trying to state that the polarimeter is performing these functions?  Further, it is unclear what element is performing the function in the last limitation of “and to compute polarization images derived from the Stokes images”.  Is it supposed to be a function performed by the “system configured to”?

	Claims 12-20 are rejected by the virtue of their dependency upon rejected claim 11 above.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0075473 to Sarwar et al. (“Sarwar”) in view of US 2005/0264813 to Giakos.

As to claim 1, Sarwar discloses a method of obtaining enhanced images for facial recognition, the method comprising:
recording raw image data of a subject's face to obtain a number of images (paragraphs 26, 27 and 46, wherein images at different degrees are captured, or paragraphs 38 and 43, wherein multiple images of the face are captured to detect movement).
correcting the polarized images for non-uniformity (Fig. 3, element 122 and paragraph 25, wherein the Bayer layer/filter corrects the polarized images for uniformity in the color space);
calculating Stokes parameters S0, S1, and S2, from the polarized images to create Stokes images (paragraphs 27-29) 
applying facial recognition algorithms to polarization images (paragraphs 20, 21, 38, 42 and 43, wherein ensuring that a physical person/face is present corresponds to using the polarization images for facial recognition).
Sarwar does not disclose expressly creating the Stokes images by weighted subtraction of the polarized images.
Giakos discloses a process of collecting polarized images and creating Stokes images by weighted subtraction of the polarized images (paragraph 36, 48 and 73, wherein polarized images at different wavelength are subjected to weighted subtraction).
Sarwar & Giakos are combinable because they are from the same art of image processing with specific regards to polarized imaging.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of creating Stokes images by weighted subtraction of the polarized images, as taught by Giakos, into the process of obtaining polarization images disclosed by Sarwar.
The suggestion/motivation for doing so would have been to eliminate interfering background structure (Giakos, paragraphs 36, 48 and 73).
Further, Giakos' known technique of creating Stokes images by weighted subtraction of the polarized images would have been recognized by one skilled in the art as applicable to the "base" process of Sarwar and the results would have been predictable.
Therefore, it would have been obvious to combine Sarwar with Giakos to obtain the invention as specified in claim 1.

As to claim 2, the combination of Sarwar and Giakos discloses the method of claim 2(1?), wherein the step of recording raw image data of a subject's face to obtain a number of images is performed using a polarimeter (paragraphs 25-27 and 46, wherein images at different degrees are captured using a polarizing camera (polarimeter), or paragraphs 38 and 43, wherein multiple images of the face are captured, using a polarizing camera (polarimeter), to detect movement).

Regarding claim 11, please refer to the rejections of claims 1 and 2 above.  Sarwar discloses the polarimeter and “system” configured to perform the method of claims 1 and 2, see figures 1, 2 and paragraphs 21-24.  Further, Sarwar also discloses the limitation of “compute polarization images derived from the Stokes images”, see paragraph 30, wherein the degree of linear polarization (DoLP) is computed for each pixel of the image which in combination creates a DoLP image corresponding to the polarization images.

As to claim 12, the combination of Sarwar and Giakos discloses the system of claim 11, the system further configured to compute a Degree of Linear Polarization (DoLP) image from the Stokes parameters (Sarwar, paragraph 30, wherein the DoLP is computed for each pixel of the image which in combination creates a DoLP image) and apply facial recognition algorithms to the DoLP image (Sarwar, paragraphs 20, 21, 38, 42 and 43, wherein ensuring that a physical person/face is present corresponds to using the polarization images for facial recognition).


Claims 3-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0075473 to Sarwar et al. (“Sarwar”) in view of US 2005/0264813 to Giakos in further view of US 2013/0293871 to Gruev.

As to claim 3, the combination of Sarwar and Giakos discloses the method of claim 2 wherein the polarimeter comprises an objective lens and polarization filter (Sarwar, paragraphs 19 and 25, wherein a standard camera necessarily comprises an objective lens).
However, neither Sarwar nor Giakos does not disclose expressly the polarimeter comprising a focal plane array.
Gruev discloses a polarimeter comprising polarization filter and focal plane array (paragraphs 21-22).
Sarwar, Giakos & Gruev are combinable because they are from the same art of image processing, specifically with regards to polarized images.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of using a polarimeter comprising a focal plane array, as taught by Gruev, into the method of obtaining polarization images disclosed by the combination of Sarwar and Giakos.
The suggestion/motivation for doing so would have been to provide a sensor capable of sensing spectral and polarization information with a high temporal and spatial resolution (Gruev, paragraphs 8-10).
Further, Gruev's known technique of using a polarimeter comprising a focal plane array would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Sarwar and Giakos and the results would have been predictable.
Therefore, it would have been obvious to combine Sarwar and Giakos with Gruev to obtain the invention as specified in claim 3.

As to claim 4, the combination of Sarwar, Giakos and Gruev discloses the method of claim 3, wherein the focal plane array comprises a plurality of wire grid polarizers (Gruev, paragraph 21, wherein super-pixels of different orientations corresponds to the wire grid of polarizers).

As to claim 5, the combination of Sarwar, Giakos and Gruev discloses the method of claim 3, wherein the focal plane array comprises a plurality of super pixels, each super pixel comprised of a 2x2 array that measures four (4) states of polarization, the states of polarization cornprising 0°, 45°, 90°, and 135° states of linearly polarized light (Gruev, paragraph 21).

As to claim 6, the combination of Sarwar, Giakos and Gruev discloses the method of claim 3, wherein the focal plane array comprises a plurality of super pixels, each super pixel comprised of a three-pixel array that measures three (3) states of polarization, the states of polarization comprising 0°, 60° and 120° states of linearly polarized light (Gruev, paragraphs 5 and 28, wherein it is known in the art that polarization filters are offset by 45 or 60 degrees and thus is would have obvious to have used 3 filters with orientations between filters of 0°, 60° and 120°).

As to claim 7, the combination of Sarwar, Giakos and Gruev discloses the method of claim 4, further comprising rotating the polarization filter and capturing images of the face with the filter at multiple orientations (Sarwar, paragraphs 20, 26 and 46).

As to claim 8, the combination of Sarwar, Giakos and Gruev discloses the method of claim 7, wherein the multiple orientations comprise 0°, 45°, 90°, and 135° (Sarwar, paragraphs 20, 26 and 46, wherein 135° is also often referred to as -45°).

As to claim 9, the combination of Sarwar, Giakos and Gruev discloses the method of claim 9, wherein the images obtained at the multiple orientations are captured sequentially in time (Sarwar, paragraphs 20, 26 and 46).

	Regarding claims 13-19, please refer to the rejections of claims 3-9, respectively, above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-11 of U.S. Patent No. 10,311,285. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitation of claims 1-20 in the present application are found as obvious variants in the limitations of claims 1-10 of UPSN 10,311,285.  For example, all the limitations of claims 1-10 of the present application are found in the limitations of claims 1 and 4-11 of USPN 10,311,285.  Further, all the limitation of the “system” disclosed in claims 11-20 of the present application are found as obvious variants in the limitations of “method” claims 1, 2 and 4-11 of USPN 10,311,285.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-21 of U.S. Patent No. 11,068,700. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-20 in the present application are found as obvious variants in the limitations of claims 1 and 4-21 of USPN 11,068,700.  For example, the limitations of claims 1 and 2 of the present application are found as obvious variants in the limitations of claim 1 in USPN 11,068,700.  Further, the limitations of claims 3-20 of the present application correspond to the limitations of claims 4-21 of USPN 11,068,700.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665